Citation Nr: 1535608	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for major depression.  

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The November 2010 rating decision increased the rating for major depression from 30 to 50 percent, effective from the September 13, 2010 date of claim.  A hearing was held before the undersigned Veterans Law Judge of the Board in February 2014.  A transcript of the hearing is of record.  

The Board remanded the matter of the rating to be assigned for hypertension to the RO in June 2014 in part to have the RO consider in the first instance the appropriate rating for the Veteran's hypertension from January 16, 1990 to March 19, 2007, as the Board's June 2014 decision changed the effective date for the grant of service connection for hypertension from March 19. 2007 to January 16, 1990.  The Board also denied service connection for toe disorders at that time.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App.447, 453-54 (2009).  The claims for increased ratings for major depression and hypertension must be seen as including the matter of entitlement to a TDIU in light of the Veteran's filing a VA Form 21-8940 in April 2014 asserting unemployability due to them, and so the issue of entitlement to TDIU is considered to be on appeal as part of the Veteran's appeal for higher ratings.  See Brokowski v. Shinseki, 22 Vet. App. 79 (2009).  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased ratings claim, it has been listed on the first page of this decision.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's major depression does not produce occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  The Veteran's hypertension does not cause diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more; and there is not a history of diastolic pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for major depression are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

2.  The criteria for a compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in September 2010 for the major depression increased rating claim, and the claim for service connection for hypertension was granted in May 2011, obviating the need for any further notice concerning it.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in April 1990, May 2007, November 2010, and in April and October 2014; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports and other pieces of evidence of record are adequate as they provide all information necessary to rate the disabilities at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disabilities have not significantly changed and that uniform ratings are warranted.

Major depression

The Veteran appeals for a rating higher than 50 percent for his service-connected major depression.  He filed the current claim for increased rating for it on September 13, 2010, and it is now rated as 50 percent disabling uniformly from that date.

When determining the appropriate disability evaluation to assign for a psychiatric disorder, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

The Veteran's major depression is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

On VA psychiatric examination in November 2010, the Veteran reported feelings of depression, being easily angered, and working but then going home and having no fun.  He did not indicate a history of suicide attempts.  He reported problems with initiating and maintaining sleep, poor appetite, no energy, and anhedonia.  He had received psychotherapy twice in the past year, with fair response.  On mental status examination, he was oriented normally.  He had appropriate appearance, hygiene, and behavior, but he did not maintain any eye contact.  He had a depressed mood but his communication and speech were normal.  He had impaired attention or focus in that he could repeat only 2 numbers backwards.  Panic attacks were absent but he reported inability to trust.  He denied delusions, and none were observed.  He reported occasional hallucinations, including a voice that states that he is no good.  Memory was mildly impaired.  He had suicidal ideation, including thoughts, but no intent, and it was reported that he was not lethal.  Homicidal thoughts were also present, including with his ex-wife as a target, but he was not lethal.  The examiner reviewed the record and noted that there had been GAFs in the 50s in 2009.  The examiner stated that the Veteran had major depressive disorder which was moderate to severe, with psychotic symptoms.  The GAF was 55.  

On VA evaluation in January 2013, the Veteran admitted to suicidal thoughts.  Thereafter, a psychiatrist contacted the Veteran, and he denied suicidal thoughts but was scheduled for an appointment in 5 days.  When seen, he reported severe depression, lack of self-esteem, sleeping 3-4 hours a night, with difficulty falling and remaining asleep, feeling slow and sometimes irritable, and being easily angered and then walling off.  He also reported trouble concentrating, anxiety, difficulty relaxing, feeling tense and scared, fearing the worst, and fearing dying.  He chronically ruminating over health problems.  On mental status examination, he had avoidant and blunted affect and reported depressed and anxious mood.  His psychomotor was calm, and his thoughts and speech were within normal limits.  He reported hearing music at times as well as other people talking around him that were not there, but he denied any command hallucinations.  His judgment and insight were intact and he denied any current suicidal ideations, but reported having passive ideations a month beforehand, with no plan or intent.  He reported that he had friends but had pushed them away.  It was noted that he was restrictive in discussing issues.  The assessment was major depressive disorder, severe with psychotic features and anxiety disorder, not otherwise specified.  A GAF score of 53 was assigned.  

Four days later in January 2013, he advised a psychiatrist that he had the same depressive symptoms as well as auditory hallucinations and paranoia, but he continued to deny current suicidal or homicidal ideations.  Rather, he reported that passive suicidal thoughts such as being better off dead had crossed his mind over the past few years, but that he had no plan or intent.  The assessment was major depressive disorder, recurrent and moderate, and insomnia.  A GAF of 57 was assigned.  In February 2013, he denied any suicidal or homicidal ideations, and no psychotic symptoms were noted.   A mental health note from that date indicates the Veteran had one son with whom he did not have a good relationship, but that he had a daughter in another state that he had contact with, and that he enjoyed time with the grandkids.  His marriage was okay except for when he got irritable, with ongoing conflict.  The assessment was mood disorder, and the GAF was 53.  

On VA evaluation in August 2013, it was felt that the Veteran might have a suicidal plan.  On further inquiry, the Veteran denied recent suicidal ideations and behavior and he denied current intent and plan.  He had supportive relationships.  On evaluation, he was oriented times 4, was well groomed and clean, and had a flat affect and quiet voice.  His thoughts and motor were within normal limits.  The assessments were severe major depressive disorder with psychotic features, and anxiety disorder NOS.   After he was met with face to face, a GAF of 58 was assigned.  

On VA psychiatric examination in October 2014, the Veteran indicated that since his last VA psychiatric examination, he continued to live with his wife, was working full time in his job of 27 years, did yard work, and got along with his wife, but not the rest of the family.  He also had no friends, interests, or hobbies.  He could not recall the number of missed days from work in the past year, but felt stressed at work and reported low productivity but no disciplinary action or any informal reprimands or discussions with supervisor about productivity.  He reported that he did not socialize with co-workers.  During the evaluation, he was passive and guarded and was an inadequate historian.  He reported symptoms and symptom severity inconsistent with presentation and reported work history, and avoided eye contact.  He was soft spoken with a quiet voice volume.  Little emotional distress was observed.  Thought content was variably mood congruent.  Thought organization was logical.  He did not evidence preoccupation, hallucinations, or delusions, and he was oriented in all spheres and had intact attention and fair memory and concentration.  His mood was dysphoric and he reported frequent anxiety, as well as depression.  He reported very low self-esteem due to little activity outside of work, as well as decreased frustration tolerance without acting out.  The Veteran vaguely reported much suicidal ideation and stated that it would not take much for follow-through, but he denied any intent.  He also did not endorse symptoms suggestive of manic episodes.  He was judged to be not at imminent risk of suicidal or homicidal behavior at that time.  The examiner indicated that the Veteran would perform best in employment situations that involve simple tasks, little interpersonal contact, and an unhurried pace. 

On VA evaluation in November 2014, no suicidal ideation was reported.  On mental status examination evaluation, the Veteran was alert and oriented times 3, and had a cooperative attitude.  There was some psychomotor slowing but his speech was normal.  Affect and mood were depressed, with some eye contact.  His thought processes were normal.  He reported having suicidal ideation a few months beforehand, but denied it now.  Suicidal and homicidal intent as well as homicidal intent were absent.  His memory was age appropriate and his intelligence was average.  Attention and concentration were poor, but insight and judgment were good.  The assessment was recurrent depressive disorder, moderate.  

Based on the evidence, the Board concludes that a rating in excess of 50 percent is not warranted for the Veteran's major depressive disorder during any part of the rating period.  A 70 percent rating requires occupational and social impairment, with deficiencies in most areas.  Clearly, here, the Veteran does not have deficiencies in most areas.  While he has psychiatric symptoms, he has continued to work full time at the same job for over 27 years, without disciplinary action or any informal reprimands, continues to live with and gets along with his wife, keeps in contact with his daughter and enjoys the grandkids, has normal speech, communication, and orientation, and thinks logically.  Additionally, he is soft-spoken with at times little emotional distress observed, has appropriate appearance, hygiene, and behavior, and his GAFs have averaged in the mid 50's for moderate symptoms.  The facts overall are not consistent with a 70 percent rating as they show that he does not have deficiencies in most areas to warrant a 70 percent rating under the rating schedule.  

While the Veteran argued in April 2011 that some of the symptoms he has are supportive of a 70 percent rating, the question at issue is whether he has deficiencies in most areas due to symptoms, and the preponderance of the evidence clearly indicates that he does not.  

Hypertension

The Veteran appeals the denial of a compensable rating for his service-connected hypertension, which is rated under 38 C.F.R. § 4.104 , Diagnostic Code 7101 from the January 14, 1990 date of his claim.  Under that Code a 10 percent rating is warranted for hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; if there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control of it. 

In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 .

While the Veteran argued in May 2011 that the blood pressure readings at the time of a VA examination met the requirements for a 10 percent rating, and in June 2011 that other blood pressure readings had been 160 or more systolically and/or 100 or more diastolically, and in November 2011 that he had had a blood pressure reading of 186/100 on VA examination in February 2007, the preponderance of the evidence indicates that he does not have the diastolic blood pressure readings predominantly 160 or more, or systolic readings predominantly 100 or more to warrant a 10 percent rating.  For example, a VA treatment note dated in January 2015 reflects a reading of 112/77.  In November 2014 his blood pressure reading was 110/67.  Another reading taken in November 2014 was 140/89, while yet another from the same month was 111/58.  A July 2014 reading was 143/85.  A May 2014 reading was 135/82.  A January 2013 reading was 139/90.  A June 2012 reading was 130/79.  A March 2011 reading was 141/87.  While the blood pressure readings from during the current appeal period are too numerous to list, the vast majority of them show levels below that contemplated for a compensable rating.   

The Board has noted that the Veteran submitted several records which predate his claim.  Although they do not pertain to the current severity of the disorder, they are relevant to whether he has history of diastolic pressure predominantly 100 or more and continuous medication is required for control of it. However, these records do not establish that this standard has been met.  An examination record dated in June 2004 shows blood pressure readings of 140/99, 141/97, and 188/98.  A VA progress note dated in August 1999 reflects a blood pressure reading of 178/96.  An October 1989 record shows a reading of 190/100.  Undated VA examination reports printed in 2007 contain readings of 153/83. 157/85, and 177/88.  A handwritten notation on that same report indicates of reading of 160/100.  Another undated VA examination report also printed in 2007 reflects readings of 186/100 and 168/91.   The Board notes that the majority of these readings show that the systolic pressure was below 100.  

In this case, the Veteran has had some diastolic blood pressure readings which were above 100, and some systolic pressures of 160 or more.  However, it is clear and very obvious from the evidence of record that his diastolic pressures have not been predominantly 100 or more, and that his systolic pressures have not been predominantly 160 or more.  In light of the above, a compensable rating is not warranted for the Veteran's hypertension under the rating schedule for any part of the rating period.  While the record shows that the Veteran has been prescribed medication for his hypertension at least twice, this by itself does not warrant a compensable rating, as it is also necessary to have a history of diastolic pressures predominantly 100 or more, and the Veteran has not had that.  


Other considerations

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected major depression and hypertension.  The symptoms and impairment caused by the service-connected major depression have been reported above, and are specifically contemplated by the schedular rating criteria which rate based on social and occupational impairment caused by them.  The rating criteria for hypertension specifically consider blood pressure readings and the need for medication.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, that the combined effect or collective impact of the disabilities at issue create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the impact or effect of the service-connected disabilities present an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted.  

The preponderance of the evidence is against higher ratings and there is no doubt to be resolved. 38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A rating in excess of 50 percent for major depressive disorder is denied.

A compensable rating for hypertension is denied.



REMAND

TDIU

Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board finds that the Veteran's claims for increased ratings for major depression and hypertension include the matter of entitlement to TDIU, as he indicated in an April 2014 VA Form 21-8940 that they render him unemployable.  The RO purported to deny the Veteran a TDIU in November 2014, but there is no notice letter to him of record on that decision.  

Accordingly, the Board believes that the proper action to take at this point is to remand the issue to the RO to adjudicate the matter of entitlement to TDIU.  Upon remand, the RO may take any further action necessary to develop the matter further, such as scheduling any examination, etc., if warranted.  

Accordingly, the case is REMANDED for the following action:

Further develop the matter of entitlement to a TDIU, if and as appropriate.  Thereafter, adjudicate the matter and provide the Veteran with proper notice of the decision and of his appeal rights.  If he perfects an appeal of that determination, forward it to the Board in accordance with the usual appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


